UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-15757 IMAGEWARE SYSTEMS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0224167 (StateorOtherJurisdictionof IncorporationorOrganization) (I.R.S. Employer Identification No.) 10815 Rancho Bernardo Road, Suite 310, San Diego, California 92127 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (858) 673-8600 Securities registered pursuant to Section12(b) of the Act: Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-acceleratedfiler [ ] Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The aggregate market value of the registrant’s common stock held beneficially by non-affiliates of the registrant on June 30, 2012, as reported on the Pink Sheets was $35,575,000. This number excludes shares of common stock held by affiliates, executive officers and directors. As of April 22, 2013, there were 77,892,824 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (the “Amendment”) amends the Annual Report on Form 10-K of ImageWare Systems, Inc. (the “Company”, “our” or “we”) for the year ended December 31, 2012, originally filed with the Securities and Exchange Commission (“SEC”) on April 1, 2013 (the “Original Filing”). The sole purpose of this Amendment is to include information previously omitted from Items 10, 11, 12, 13, and 14 of Part III of the Original Filing, in reliance on General InstructionG(3) to Form10-K, which provides that registrants may incorporate by reference certain information from a definitive proxy statement filed with the SEC within 120days after fiscal year end. In addition, as required by Rule12b-15 under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment under Item15 of PartIV hereof. For purposes of this Amendment, and in accordance with Rule12b-15 under the Exchange Act, Items10 through 14 and the exhibit list of the Original Filing have been amended and restated in their entirety. Except as stated herein, this Amendment does not reflect events occurring after the filing of the Original Filing and no attempt has been made in this Amendment to modify or update other disclosures as presented in the Original Filing. IMAGEWARE SYSTEMS, INC. ANNUAL REPORT ON FORM 10-K/A TABLE OF CONTENTS Page Number PARTIII Item10. Directors, Executive Officers and Corporate Governance 1 Item11. Executive Compensation 5 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 9 Item13. Certain Relationships and Related Transactions, and Director Independence 12 Item14. Principal Accounting Fees and Services 13 Signatures Index to Exhibits 14 -i- PART III ITEM10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The Board of Directors and executive officers consist of the persons named in the table below. Each director serves for a one year term, until his or her successor is elected and qualified, or until earlier resignation or removal.The bylaws provide that the number of directors shall not be less than four, but no more than seven.The directors and executive officers are as follows: Name Age PrincipalOccupation/Position HeldWiththeCompany Mr.S. James Miller,Jr. 59 Chief Executive Officer and Chairman of the Board of Directors Mr.Wayne Wetherell 60 Sr. Vice President, Chief Financial Officer, Secretary and Treasurer Mr. David Harding 43 Vice President, Chief Technical Officer Mr.David Carey 68 Director Mr.Guy Steve Hamm 65 Director Mr.David Loesch 68 Director Mr.John Cronin 57 Director Mr. Neal Goldman 68 Director Mr. Charles Crocker 73 Director S. James Miller,Jr. has served as our Chief Executive Officer since 1990 and Chairman of the Board since 1996. He also served as our President from 1990 until 2003. From 1980 to 1990, Mr.Miller was an executive with Oak Industries,Inc., a manufacturer of components for the telecommunications industry. While at Oak Industries, Mr.Miller served as a director and as Senior Vice President, General Counsel, Corporate Secretary and Chairman/President of Oak Industries’s Pacific Rim subsidiaries. He has a J.D. from the University of San Diego School of Law and a B.A. from the University of California, San Diego. The Nominating and Corporate Governance Committee believes that Mr. Miller possesses substantial managerial expertise leading the Company through its various stages of development and growth, beginning in 1990 when Mr. Miller joined the Company as President and Chief Executive Officer, and that such expertise is extremely valuable to the Board of Directors and the Company as it executes its business plan. In addition, the Board of Directors values the input provided by Mr. Miller given his legal experience. Wayne Wetherell has served as our Senior Vice President, Administration and Chief Financial Officer since May2001 and additionally as our Secretary and Treasurer since October2005. From 1996 to May2001, he served as Vice President of Finance and Chief Financial Officer. From 1991 to 1996, Mr.Wetherell was the Vice President and Chief Financial Officer of Bilstein Corporation of America, a manufacturer and distributor of automotive parts. Mr.Wetherell holds a B.S. degree in Management and a M.S. degree in Finance from San Diego State University. David Harding. Mr. Harding has served as our Vice President and Chief Technology Officer since January2006. Before joining us, Mr.Harding was the Chief Technology Officer at IC Solutions,Inc., where he was responsible for all technology departments including the development and management of software development, IT and quality assurance, as well as their respective hardware, software and human resource budgets from 2001 to 2003. He was the Chief Technology Officer at Thirsty.com from 1999 to 2000, the Chief Technology Officer at Fulcrum Point Technologies,Inc., from 1996 to 1999, and consultant to Access360, which is now part of IBM/Tivoli, from 1995 to 1996. -1- David Carey was appointed to the Board in February 2006. Mr.Carey is a former Executive Director of the Central Intelligence Agency.Since July 2009, Mr. Carey has served as an Outside Director on the Special Security Agreement (SSA) Board of DRS Technologies, a Finmeccanica s.p.a company.Mr. Carey also serves on a number of Advisory Boards, including the Advisory Board of Raytheon TCS (Trusted Computer Solutions). Mr. Carey also consults with companies both independently and as an affiliate of both the Command Consulting Group and D4 Consulting.From April2005 to August of 2008, Mr.Carey served as Executive Director for Blackbird Technologies, which provides state-of-the-art IT security expertise, where he assists the company with business development and strategic planning. Prior to joining Blackbird Technologies, Mr.Carey was Vice President, Information Assurance for Oracle Corporation from September2001 to April2005. In addition, Mr.Carey worked for the CIA for 32 years until 2001. During his career at the CIA, Mr.Carey held several senior positions including that of Executive Director, often referred to as the Chief Operating Officer, or No.3 person in the agency, from 1997 to 2001. Before assuming that position, Mr.Carey was Director of the DCI Crime and Narcotics Center, the Director of the Office of Near Eastern and South Asian Analysis, and Deputy Director of the Office of Global Issues. Mr.Carey is a graduate of Cornell University and the University of Delaware. The Nominating and Corporate Governance Committee believes that Mr. Carey’s experience as a former Executive Director of the CIA, his experience dealing with IT security matters, and the extensive contacts gained over his career working within the intelligence and security community, provide the Board with specialized expertise that assists the Company in the specific industries in which it operates. Guy Steve Hamm was appointed to the Board in October2004. Mr.Hamm served as CFO of Aspen Holding, a privately held insurance provider, from December2005 to February 2007. In 2003, Mr.Hamm retired from PricewaterhouseCoopers, where he was a national partner-in-charge of middle market. Mr.Hamm was instrumental in growing the Audit Business Advisory Services (ABAS) Middle Market practice at PricewaterhouseCoopers, where he was responsible for $300 million in revenue and more than 100 partners. Mr. Hamm is an adjunct professor in accounting at Chapman University.Mr.Hamm is a graduate of San Diego State University. The Nominating and Corporate Governance Committee believes that Mr. Hamm’s experience in public accounting, together with his management experience as a Chief Financial Officer, provide the Audit Committee of the Board with the expertise needed to oversee the Company’s finance and accounting professionals, and the Company’s independent public accountants. David Loesch was appointed to the Board in September2001 after 29years of service as a Special Agent with the Federal Bureau of Investigations (“FBI”). At the time of his retirement from the FBI, Mr.Loesch was the Assistant Director in Charge of the Criminal Justice Information Services Division of the FBI. Mr.Loesch was awarded the Presidential Rank Award for Meritorious Executive in 1998 and has served on the board of directors of the Special Agents Mutual Benefit Association since 1996. He is also a member of the International Association of Chiefs of Police and the Society of Former Special Agents of the FBI,Inc.In 1999, Mr. Loesch was appointed by former Attorney General Janet Reno to serve as one of 15 original members of the Compact Council, an organization charged with promulgating rules and procedures governing the use of and exchange of criminal history records for non-criminal justice use. Mr.Loesch served in the United States Army as an Officer with the 101st Airborne Division in Vietnam. He holds a Bachelor’s degree from Canisius College and a Master’s degree in Criminal Justice from George Washington University. Mr. Loesch continues to work as a private consultant on criminal justice information sharing and the use of biometrics to help identify criminals and individuals of special concern. The Nominating and Corporate Governance Committee believes that Mr. Loesch’s extensive service as a Special Agent with the FBI, together with his knowledge of security issues relevant to the Company’s products and markets, provides the Company and the Board of Directors with relevant input regarding the industries in which the Company competes, and the markets served by the Company. -2- John Cronin was appointed to the Board in February 2012. Mr. Cronin is currently Managing Director and Chairman of ipCapital Group, Inc. ("ipCG"), an intellectual property consulting firm Mr. Cronin founded in 1998.During his time with ipCG, Mr. Cronin created both a unique ipCapital System® Methodology for consulting, as well as a world-class licensing and transaction process, and worked with over 700 companies, including more than 10% of the Fortune 500. Prior to forming ipCG, Mr. Cronin spent over 17 years at IBM and became its top inventor with over 100 patents and 150 patent publications. He created and ran the IBM Patent Factory, which was essential in helping IBM become number one in US patents, and the team that contributed to the startup and success of IBM's licensing program. Additionally, Mr. Cronin serves as a member of the Board of Directors at Vermont Electric Power Company (VELCO), Armor Designs, Inc., Document Security Systems, and Primal Fusion, Inc, and GraphOn and as a member of the advisory board for innoPad, Inc. He holds a B.S. (E.E.), an M.S. (E.E), and a B.A. degree in Psychology from the University of Vermont. The Nominating and Corporate Governance Committee believes that Mr. Cronin’s experience developing and extracting the value from intellectual property, and his experience serving on, and advising, boards of directors, will contribute to deliberations of our Board of Directors, and assist the Company as it capitalizes on the opportunities presented by its portfolio of intellectual property assets. Neal Goldmanwas appointed to the Board in August 2012. Mr. Goldman is currently president, chief compliance officer and a director of Goldman Capital Management, Inc., an employee owned investment advisor that he founded in 1985. Additionally, Mr. Goldman is a member of the CFA institute and serves as a member of the Board of Directors and Compensation Committee for Blyth, Inc., a New York Stock Exchange-listed designer and marketer of home decorative and fragrance products. Mr. Goldman is the Company’s largest shareholder, and has significant investment experience.As a result, the Nominating and Corporate Governance Committee believes that Mr. Goldman can provide valuable guidance to the Board of Directors as it seeks to build shareholder value. Charles Crocker was appointed to the Board in September 2012. Mr. Crocker currently serves as Chairman and CEO of Crocker Capital, a private investment company. Mr. Crocker also serves as a director of Franklin Resources, Inc., Teledyne Technologies, Inc., Fiduciary Trust International, Bailard, Inc. and Mercator MedSystems. Franklin Resources, Inc. and Teledyne Technologies, Inc. are both publically traded companies. Beyond his corporate duties, Mr. Crocker serves as a Trustee of the Mary A. Crocker Trust, the Cypress Lawn Cemetery Association and the Fine Arts Museums Foundation of San Francisco. Mr. Crocker received his B.S. degree from Stanford University and M.B.A. from the University of California, Berkley. The Nominating and Corporate Governance Committee believes that Mr. Crocker’s significant experience serving on boards of directors, together with his investment experience, assists the Company’s Board of Directors in its deliberations and contributes to the governance of the Board. Significant Employee The Company has also identified the following person as a significant employee of the Company: Chuck AuBuchon.Mr. AuBuchon has served as our Vice President, Business Development since January2007. From 2004 to 2007 he served as Vice President, Sales. From 2003 to 2004, he served as Director of North American Sales. From 2000 to 2003, Mr.AuBuchon was Vice President Sales& Marketing at Card Technology Corporation, a manufacturer of Card Personalization Systems, where he was responsible for distribution within the Americas, Asia Pacific and EMEA (Europe, Middle East and Africa) regions. From 1992 to 2000, Mr.AuBuchon held various sales management positions, including Vice President Sales and Marketing, for Gemplus and Datacard. Mr.AuBuchon is a graduate of Pennsylvania State University. Section16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires our directors and executive officers, and persons who beneficially own more than 10% of a registered class of our equity securities, to file with the SEC initial reports of ownership and reports of changes in ownership of our common stock and other equity securities. Such persons are required by SEC regulations to furnish us with copies of all Section16(a) forms they file. To our knowledge, based solely on a review of the copies of such reports furnished to us and written representations that no other reports were required, during the fiscal year ended December 31, 2012, all Section16(a) filing requirements were complied with in a timely manner. -3- Code of Ethics The Company has adopted a Code of Business Conduct and Ethics policy that applies to our directors and employees (including the Company’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions).The Company intends to promptly disclose (i) the nature of any amendment to this code of ethics that applies to our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions and (ii) the nature of any waiver, including an implicit waiver, from a provision of this code of ethics that is granted to one of these specified individuals, the name of such person who is granted the waiver and the date of the waiver on our website in the future.A copy of our Code of Business Conduct and Ethics can be obtained from our website at http://www.iwsinc.com. Committees of the Board of Directors Our Board of Directors has an Audit Committee, a Compensation Committee and a Nominating and Corporate Governance Committee, each of which has the composition and responsibilities described below. Audit Committee The Audit Committee provides assistance to the Board of Directors in fulfilling its legal and fiduciary obligations in matters involving our accounting, auditing, financial reporting, internal control and legal compliance functions by approving the services performed by our independent accountants and reviewing their reports regarding our accounting practices and systems of internal accounting controls. The Audit Committee also oversees the audit efforts of our independent accountants and takes those actions as it deems necessary to satisfy it that the accountants are independent of management. The Audit Committee currently consists of Messrs. Hamm (Chairman), Carey and Loesch, each of whom is a non-management member of our Board of Directors. Mr. Hamm is also our Audit Committee financial expert, as currently defined under current SEC rules.The Audit Committee met three times during the year ended December 31, 2012.We believe that the composition of our Audit Committee meets the criteria for independence under, and the functioning of our Audit Committee complies with the applicable NASDAQ and SEC rules and regulations. Compensation Committee The Compensation Committee determines our general compensation policies and the compensation provided to our directors and officers. The Compensation Committee also reviews and determines bonuses for our officers and other employees. In addition, the Compensation Committee reviews and determines equity-based compensation for our directors, officers, employees and consultants and administers our stock option plans.The Compensation Committee currently consists of Messrs. Carey (Chairman), Cronin and Goldman, each of whom is a non-management member of our Board of Directors. The Compensation Committee met six times during the year ended December 31, 2012. Although Mr. Carey meets the criteria for independence under the applicable NASDAQ and SEC rules and regulations, Messrs. Cronin and Goldman are not considered independent under such requirements. Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee is responsible for making recommendations to the Board of Directors regarding candidates for directorships and the size and composition of the Board. In addition, the Nominating and Corporate Governance Committee is responsible for overseeing our corporate governance guidelines and reporting and making recommendations to the Board concerning corporate governance matters. The Nominating and Corporate Governance Committee currently consists of all the nonemployeemembers of the Board.The Nominating and Corporate Governance Committee met four times during the year ended December 31, 2012. We believe that the composition of our Nominating and Corporate Governance Committee meets the criteria for independence under, and the functioning of our Nominating and Corporate Governance Committee complies with the applicable NASDAQ and SEC rules and regulations. -4- Indemnification of Officers and Directors As permitted by Delaware law,the Company will indemnify its directors and officers against expenses and liabilitiesthey incur to defend, settle, or satisfy any civil or criminalaction broughtagainstthem on account of theirbeing or having been Company directors or officers unless, in any such action,they are adjudged to have acted with grossnegligence or willful misconduct. ITEM11. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth certain information about the compensation paid or accrued during the year ended December 31, 2012 and 2011 to our Chief Executive Officer and the Company's two most highly compensated executive officers other than our Chief Executive Officer who were serving as executive officers at December 31, 2012, and whose annual compensation exceeded $100,000 during such year (collectively the “Named Executive Officers”). NameandPrincipalPosition Year Salary Stock Awards Option Awards AllOther Compensation Total S. James Miller,Jr. Chairman of the Board and Chief Executive Officer $ $ - $ $ $ - - Wayne G. Wetherell Senior Vice President Chief Financial Officer, Secretary, and Treasurer - - David Harding Vice President and Chief Technical Officer - - All option awards were granted under the 1999 Stock Award Plan (the “1999 Plan”). The amounts reflect the dollar amount recognized for financial statement reporting purposes for the fiscal year ended December31, 2012, in accordance with the provisions ofASC 718 and thus may include amounts from awards granted prior to 2012. We have elected to use the Black-Scholes option-pricing model, which incorporates various assumptions including volatility, expected life, and interest rates. We are required to make various assumptions in the application of the Black-Scholes option-pricing model and have determined that the best measure of expected volatility is based on the historical weekly volatility of our common stock. Historical volatility factors utilized in our Black-Scholes computations range from 99% to 135%. We have elected to estimate the expected life of an award based upon the SEC approved “simplified method” noted under the provisions of Staff Accounting Bulletin No.110. The expected term used by the Company during the years ended December 31, 2012 and 2011 was 5.9 years. The difference between the actual historical expected life and the simplified method was immaterial. The interest rate used is the risk free interest rate and is based upon U.S. Treasury rates appropriate for the expected term. Interest rates used in the Company’s Black-Scholes calculations for the years ended December 31, 2012 and 2011 was 2.6%. Dividend yield is zero, as we do not expect to declare any dividends on our common shares in the foreseeable future. In addition to the key assumptions used in the Black-Scholes model, the estimated forfeiture rate at the time of valuation is a critical assumption. We have estimated an annualized forfeiture rate of 0% for corporate officers, 4.1% for members of the Board of Directors and 6.0% for all other employees. We review the expected forfeiture rate annually to determine if that percent is still reasonable based on historical experience. The amounts reflect the dollar amount recognized for financial statement reporting purposes for the fiscal year ended December31, 2012 and 2011, in accordance with the provisions of ASC 718 and thus may include amounts from awards granted prior to 2012 and 2011. Assumptions used in the calculation of these amounts are included in Note 2 of the Consolidated Financial Statements. -5- Outstanding Equity Awards at Fiscal Year-End The following table sets forth information regarding unexercised options, stock that has not vested and equity incentive awards held by each of the Named Executive Officers outstanding as of December31, 2012: OptionAwards Stock Awards Name Numberof Securities Underlying Unexercised Unearned Options: Exercisable (#) Numberof Securities Underlying Unexercised Unearned Options: Unexercisable (#) Option Exercise Price Option Expiration Date Number of Shares That Have Not Vested (#) Market Value of Shares That Have Not Vested ($) S. James Miller,Jr. 0 $ 1/27/2019 $ $ 1/29/2020 $ 3/10/2021 0 $ 2/2/2022 Wayne G. Wetherell 0 $ 1/27/2019 $ $ 1/29/2020 0 $ 2/2/2022 David Harding 0 $ 1/27/2019 $ $ 1/29/2020 0 $ 2/2/2022 EMPLOYMENT AGREEMENTS S. James Miller,Jr.On October1,2005, we entered into an employment agreement with Mr.Miller pursuant to which Mr.Miller serves as President and Chief Executive Officer, which agreement was amended each year to extend the term to December 31, 2013. This agreement provides for annual base compensation in the amount of $291,048, which amount will be increased based on cost-of-living increases. Under this agreement, we will reimburse Mr.Miller for reasonable expenses incurred in connection with our business. Under the terms of the agreement, Mr.Miller will be entitled to the following severance benefits if we terminate his employment without cause or in the event of an involuntary termination: (i)a lump sum cash payment equal to twenty-four months base salary; (ii)continuation of Mr.Miller’s fringe benefits and medical insurance for a period of three years; and (iii)immediate vesting of 50% of Mr.Miller’s outstanding stock options and restricted stock awards. In the event that Mr.Miller’s employment is terminated within six months prior to or thirteen months following a change of control (defined below), Mr.Miller is entitled to the severance benefits described above, except that 100% of Mr.Miller’s outstanding stock options and restricted stock awards will immediately vest. Wayne Wetherell.On October1, 2005, we entered into an amended employment agreement with Mr.Wetherell pursuant to which Mr.Wetherell will serve as our Chief Financial Officer. This agreement was originally for a three-year term ending September30, 2008; however, the agreement was amended to extend the expiration date to December 31, 2012. Upon termination, the agreement was replaced with an employment agreement, dated January 1, 2013, pursuant to which Mr. Wetherell will serve as our Chief Financial Officer through December 31, 2103 for a semi-monthly base salary of $8,639. David Harding. On May21, 2007, we entered into a Change of Control and Severance Benefits Agreement with Mr.David Harding, our Vice President and Chief Technical Officer.This agreement was originally for a two-year term, ending on May21, 2009; however, the agreement was amended to extend the expiration date to December 31, 2012. Upon termination, the agreement was replaced with an employment agreement, dated January 1, 2013, pursuant to which Mr. Harding will serve as our Vice President and Chief Technical Officer through December 31, 2013 for a semi-monthly base salary of $9,375. -6- Chuck AuBuchon. On January 1, 2013, we entered into an employment agreement with Mr. AuBuchon, pursuant to which Mr. AuBuchon will serve as our Vice President – Business Development through December 31, 2013 for a semi-monthly base salary of $6,875. Under the terms of Messrs. Wetherell’s, Harding’s and AuBuchon’s employment agreements dated January 1, 2013, we will reimburse them for reasonable expenses incurred in connection with our business.In addition, Messrs.Wetherell, Harding and AuBuchon will be entitled to the following severance benefits if we terminate their employment without cause or in the event of an involuntary termination: (i)a lump sum cash payment equal to six months of base salary; (ii)continuation of their fringe benefits and medical insurance for a period of six months; (iii)immediate vesting of 50% of their outstanding stock options and restricted stock awards. In the event that their employment is terminated within six months prior to or thirteen months following a change of control (defined below), they are entitled to the severance benefits described above, except that 100% of their outstanding stock options and restricted stock awards will immediately vest. For purposes of the above-referenced agreements, termination for “cause” generally means the executive’s commission of an act of fraud or similar conduct which is intended to result in substantial personal enrichment of the executive, conviction or plea ofnolo contendereto a felony, gross negligence or breach of fiduciary duty that results in material injury to us, material breach of the executive’s proprietary information agreement that is materially injurious to us, willful and material failure to perform his duties as an officer or employee of ours or material breach of his employment agreement and the failure to cure such breach in a specified period of time or a violation of a material policy of ours that is materially injurious to us. A “change in control” as used in these agreements generally means the occurrence of any of the following events: (i)the acquisition by any person or group of 50% or more of our outstanding voting stock, (ii)the consummation of a merger, consolidation, reorganization, or similar transaction other than a transaction: (1)in which substantially all of the holders of our voting stock hold or receive directly or indirectly 50% or more of the voting stock of the resulting entity or a parent company thereof, in substantially the same proportions as their ownership of the Company immediately prior to the transaction; or (2)in which the holders of our capital stock immediately before such transaction will, immediately after such transaction, hold as a group on a fully diluted basis the ability to elect at least a majority of the directors of the surviving corporation (or a parent company); (iii) there is consummated a sale, lease, exclusive license, or other disposition of all or substantially all of the consolidated assets of us and our Subsidiaries, other than a sale, lease, license, or other disposition of all or substantially all of the consolidated assets of us and our Subsidiaries to an entity, 50% or more of the combined voting power of the voting securities of which are owned by our stockholders in substantially the same proportions as their ownership of the Company immediately prior to such sale, lease, license, or other disposition; or(iv) individuals who, on the date the applicable agreement was adopted by the Board, are Directors (the “Incumbent Board”) cease for any reason to constitute at least a majority of the Directors; provided, however, that if the appointment or election (or nomination for election) of any new Director was approved or recommended by a majority vote of the members of the Incumbent Board then still in office, such new member shall, for purposes of the applicable agreement, be considered as a member of the Incumbent Board. DIRECTOR COMPENSATION Each of our non-employee directors receives a monthly retainer of $3,000 for serving on the Board of Directors. Board members who also serve on the Audit Committee receive additional monthly compensation of $458 for the Chairman and $208 for the remaining members of the Audit Committee.Board members who also serve on the Compensation Committee receive additional monthly compensation of $417 for the Chairman and $208 for the remaining members of the CompensationCommittee.The members of the Board of Directors are also eligible for reimbursement for their expenses incurred in attending Board meetings in accordance with our policies. For the fiscal year ended December 31, 2012 the total amounts paid to non-employee directors as compensation (excluding reimbursable expenses) was approximately $223,500.During that same period a total of approximately $518,500 was paid to non-employee directors to cover board fees that had been accrued in prior years but not paid. Each of our non-employee directors is also eligible to receive stock option grants under the 1999 Plan. Options granted under the 1999 Plan are intended by us not to qualify as incentive stock options under the Code. The term of options granted under the 1999 Plan is tenyears. In the event of a merger of us with or into another corporation or a consolidation, acquisition of assets or other change-in-control transaction involving us, an equivalent option will be substituted by the successor corporation, provided, however, that we may cancel outstanding options upon consummation of the transaction by giving at least thirty(30)days notice. -7- The following table sets forth the compensation awarded to, earned by, or paid to each person who served as a director during the year ended December 31, 2012, other than a director who also served as an executive officer. Year FeesEarnedor Paid in Cash ($) Stock Awards ($) Option Awards ($) (9) All Other Compensation ($) Total ($) John Callan(1) - Guy Steve Hamm - David Carey - David Loesch - John Cronin(6) - Neal Goldman(7) - Charles Crocker(8) - Mr. Callan resigned from the Company’s Board of Directors on January 29, 2013. Represents the quarterly vesting of 25,521 restricted shares granted on January 11, 2010.In January 2010, the Compensation Committee approved a proposal that certain members of management and board members holding stock options be offered restricted stock awards in exchange for the cancellation of the stock options they held with strike prices of $1.45 or more.The restricted stock awards were offered on a 3 for 5 basis (for each 5 stock options surrendered, 3 shares of restricted stock are granted).The shares of restricted stock vest over three years on a quarterly basis with the participant to receive 1/12 of the shares on each three-month anniversary of the date of grant.As the fair value of the stock options exchanged exceeded the fair value of the restricted shares issued, no incremental compensation expense is incurred for the restricted shares. Represents the quarterly vesting of 16,200 restricted shares granted on January 11, 2010.The restricted shares vest quarterly over three years ending January 11, 2013. In January 2010, the Compensation Committee approved a proposal that certain members of management and board members holding stock options be offered restricted stock awards in exchange for the cancellation of the stock options they held with strike prices of $1.45 or more.The restricted stock awards were offered on a 3 for 5 basis (for each 5 stock options surrendered, 3 shares of restricted stock are granted).The shares of restricted stock vest over three years on a quarterly basis with the participant to receive 1/12 of the shares on each three-month anniversary of the date of grant.As the fair value of the stock options exchanged exceeded the fair value of the restricted shares issued, no incremental compensation expense is incurred for the restricted shares. Represents the quarterly vesting of 12,000 restricted shares granted on January 11, 2010.The restricted shares vest quarterly over three years ending January 11, 2013. In January 2010, the Compensation Committee approved a proposal that certain members of management and board members holding stock options be offered restricted stock awards in exchange for the cancellation of the stock options they held with strike prices of $1.45 or more.The restricted stock awards were offered on a 3 for 5 basis (for each 5 stock options surrendered, 3 shares of restricted stock are granted).The shares of restricted stock vest over three years on a quarterly basis with the participant to receive 1/12 of the shares on each three-month anniversary of the date of grant.As the fair value of the stock options exchanged exceeded the fair value of the restricted shares issued, no incremental compensation expense is incurred for the restricted shares. Represents the quarterly vesting of 28,200 restricted shares granted on January 11, 2010.The restricted shares vest quarterly over three years ending January 11, 2013. In January 2010, the Compensation Committee approved a proposal that certain members of management and board members holding stock options be offered restricted stock awards in exchange for the cancellation of the stock options they held with strike prices of $1.45 or more.The restricted stock awards were offered on a 3 for 5 basis (for each 5 stock options surrendered, 3 shares of restricted stock are granted).The shares of restricted stock vest over three years on a quarterly basis with the participant to receive 1/12 of the shares on each three-month anniversary of the date of grant.As the fair value of the stock options exchanged exceeded the fair value of the restricted shares issued, no incremental compensation expense is incurred for the restricted shares. Mr. Cronin joined the Board of Directors in February 2012. Mr. Goldman joined the Board in August 2012. Mr. Crocker joined the Board in September 2012. The amounts reflect the dollar amount recognized for financial statement reporting purposes for the fiscal year ended December31, 2012 and 2011, in accordance with the provisions of ASC 718 and thus may include amounts from awards granted prior to 2012 and 2011. Assumptions used in the calculation of these amounts are included in Notes to the Consolidated Financial Statements. -8- ITEM12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information with respect to the ownership of our common stock as of April 15, 2013, by (i)each person who is known by us to own of record or beneficially more than 5% of our common stock, (ii)each of our directors and officers. Unless otherwise indicated, the stockholders listed in the table have sole voting and investment powers with respect to the shares of common stock. Shareholdings include shares held by family members. Unless otherwise noted, the addresses of the individuals listed below are 10815 Rancho Bernardo Road, Suite 310, San Diego, California 92127. Name and Address Number of Shares (1) Percent of Class (2) Directors and Named Executive Officers: S. James Miller, Jr. (3) % Chairman, Chief Executive Officer David Carey (4) * Director G. Steve Hamm (5) * Director David Loesch (6) * Director Neal I. Goldman (7) % Director John Cronin * Director Charles Crocker 0 * Director Wayne Wetherell (8) * SVP of Administration, Chief Financial Officer, Secretary Charles AuBuchon (9) * VP of Business Development David Harding (10) * Chief Technical Officer Total beneficial ownership of directors and officers as a group (9 persons): % 5% Stockholders: Gruber & McBaine Capital Management LLC (11)(12)(13) % J. Patterson McBaine (11)(14)(15) 11.50 % Jon D. Gruber (11)(16)(17) % Bruce Toll (18)(19)(20) % Traditional Investment Fund, LTD (21)(22)(23) % Revelation Capital Management Ltd. (24)(25)(26) % -9- All entries exclude beneficial ownership of shares issuable pursuant to options that have not vested or that are not otherwise exercisable as of the date hereof or which will not become vested or exercisable within 60 days of April 15, 2013. Percentages are rounded to nearest one-tenth of one percent. Percentages are based on 77,892,824 shares of common stock outstanding as of April 15, 2013. Options that are presently exercisable or exercisable within 60 days of April 15, 2013 are deemed to be beneficially owned by the stockholder holding the options for the purpose of computing the percentage ownership of that stockholder, but are not treated as outstanding for the purpose of computing the percentage of any other stockholder. Includes 75,201 shares held jointly with spouse and 639,250 options exercisable within 60 days of April 15, 2013.Also includes 122,727 warrants and notes convertible into 68,365 shares of common stock. Includes of 18,750 options exercisable within 60 days of April 15, 2013. Includes of 21,250 options exercisable within 60 days of April 15, 2013.Also includes 27,271 warrants and notes convertible into 24,015 shares of common stock. Includes of 18,750 options exercisable within 60 days of April 15, 2013. Also includes 27,271 warrants and notes convertible into 24,015 shares of common stock. Includes 4,777,632 shares issuable upon exercise of warrants. Mr. Goldman exercises sole voting and dispositive power over 13,831,700 shares, and shared voting and dispositive power over 19,691,077 reported shares, of which 10,661,077 shares are owned by Goldman Capital Management, Inc., 6,000,000 shares are owed by Goldman Partners, LP, 3,000,000 shares are owned by the Goldman Family 2rust and 30,000 shares are owed by The Neal and Marlene Goldman Foundation. Includes 167,975 options exercisable within 60 days of April 15, 2013. Includes 196,725 options exercisable within 60 days of April 15, 2013.Also includes 122,727 warrants and notes convertible into 58,527 shares of common stock. Includes 265,419 options exercisable within 60 days of April 15, 2013. Address for these beneficial owners is 50 Osgood Place Penthouse, San Francisco California 94133. Based on ownership information from the Form 4 filed by Gruber & McBaine Capital Management LLC (“Gruber & McBaine”) on March 25, 2013, and Company records. Both Jon D. Gruber and J. Patterson McBaine have shared voting and dispositive power over these shares, based on information from the Schedule 13G filed by Gruber & McBaine on February 12, 2013. Includes 153,471 shares issuable within 60 days of April 15, 2013 upon exercise of warrants held by Gruber & McBaine. Mr. McBaine has sole voting and dispositive power over 1,583,466 shares, and shared voting and dispositive power over 7,371,016 as disclosed in Note 12 above. Includes 79,578 shares issuable within 60 days of April 15, 2013 upon exercise of warrants held by Mr. McBaine. Mr. Gruber has sole voting and dispositive power over 175,182 shares, and shared voting and dispositive power over 7,371,016 as disclosed in Note 12 above. Includes 79,578 shares issuable within 60 days of April 15, 2013 upon exercise of warrants held by Mr. Gruber. Address for this beneficial owner is 3103 Philmont Avenue, Huntingdon Pennsylvania 19006. Based on ownership information from the Schedule 13D filed by Bruce Toll on September 5, 2012, and Company records. This figure includes 4,917,134 shares held by BET Funding LLC, of which Mr. Toll is the majority owner. Includes 3,400,000 shares issuable within 60 days of April 15, 2013 upon exercise of held by BET Funding LLC. Address for this beneficial owner is 795 Ridge Lake Blvd., Suite 106, Memphis Tennessee 38120. Based on ownership information from the Schedule 13G filed by Traditional Investment Fund, LTD (“Traditional Investment”) on February 6, 2013. Mr. Thomas Wallace, manager of Traditional Investment, has shared voting and dispositive power of these shares. Includes 2,000,000 shares issuable within 60 days of April 15, 2013 upon exercise of warrants. Address for this beneficial owner is Canon's Court, 22 Victoria Street, Hamilton D0 HM 11. Based on ownership information from the Schedule 13G/A filed by Revelation Special Situations Fund Ltd. (“Revelation Fund”) on April 23, 2013. Mr. Chris Kuchanny, Chairman and Chief Financial Officer of Revelation Capital Management Ltd. (“Revelation”) has shared voting and dispositive power of these shares. Includes 2,015,280 shares issuable within 60 days of April 15, 2013 upon exercise of warrants. * less than 1% -10- The following table sets forth additional information as of December 31, 2012, with respect to the shares of common stock that may be issued upon the exercise of options and other rights under our existing equity compensation plans and arrangements. The information includes the number of shares covered by and the weighted average exercise price of, outstanding options and other rights and the number of shares remaining available for future grants, excluding the shares to be issued upon exercise of outstanding options and other rights. Equity Compensation Plan Information Plancategory Numberofsecurities tobeissued uponexerciseof outstanding options,warrants andrights Weighted- averageexercise priceof outstanding options,warrants andrights Numberofsecurities remainingavailable forfutureissuance underequity compensationplans (excludingsecurities reflectedin column(a) (a) (b) (c) Equity compensation plans approved by security holders: 1999 Stock Award Plan amended and restated as of October 5, 2011 $ Equity compensation plans not approved by security holders: 2001 Equity Incentive Plan $ — Total $ DESCRIPTION OF EQUITY COMPENSATION PLANS 1999 Stock Option Plan The 1999 Stock Option Plan (the “1999 Plan”) was adopted by the Company’s Board of Directors on December 17, 1999. Under the terms of the 1999 Plan, the Company could, originally, issue up to 350,000 non-qualified or incentive stock options to purchase common stock of the Company. A majority of the Company’s shareholders subsequently approved an amendment to and restatement of the 1999 Plan to increase the share reserve for issuance by approximately 4.0 million shares of the Company’s common stock.The 1999 Plan prohibits the grant of stock option or stock appreciation right awards with an exercise price less than fair market value of common stock on the date of grant. The 1999 Plan also generally prohibits the “re-pricing” of stock options or stock appreciation rights, although awards maybe bought-out for a payment in cash or the Company’s stock. The 1999 Plan permits the grant of stock based awards other than stock options, including the grant of “full value” awards such as restricted stock, stock units and performance shares. The 1999 Plan permits the qualification of awards under the plan (payable in either stock or cash) as “performance-based compensation” within the meaning of Section162(m)of the Internal Revenue Code. 2001 Equity Incentive Plan. On September12, 2001, our Board of Directors adopted the 2001 Equity Incentive Plan (the “2001 Plan”). Under the terms of the 2001 Plan, we mayissue stock awards to our employees, directors and consultants, and such stock awards maybe given as non-statutory stock options (options not intended to qualify as an “incentive stock option” within the meaning of Section422 of the Code), stock bonuses, and rights to acquire restricted stock. The number of options issued and outstanding and the number of options remaining available for future issuance are shown in the table above. The 2001 Plan is administered by the Board of Directors or a Committee of the Board as provided in the 2001 Plan. The exercise price of optionsgranted under the 2001 Plan shall not be less than 85% of the market value of our common stock on the date of the grant, and, in some cases, maynot be less than 110% of such fair market value. The term of options granted under the 2001 Plan as well as their vesting is determined by the Board and to date, options have been granted with a ten-year term and vesting over a three-year period. While the Board maysuspend or terminate the 2001 Plan at any time, if not terminated earlier, it will terminate on the day before its tenth anniversary of the date of adoption. The Board has determined not to issue any future awards under the 2001 Plan. -11- ITEM13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE On November 14, 2008 the Company entered into a series of convertible promissory notes (the “Related-Party Convertible Notes”), aggregating $110,000 with certain officers and members of the Company’s Board of Directors, including S. James Miller, the Company’s Chief Executive Officer and Chairman, and Charles AuBuchon. The Related-Party Convertible Notes bear interest at 7.0% per annum and were originally due February 14, 2009.In conjunction with the original issuance of the Related-Party Convertible Notes in 2008, the Company issued an aggregate of 149,996 warrants to the note holders to purchase shares of common stock of the Company. The warrants have an exercise price $0.50 per share and may be exercised at any time from November 14, 2008 until November 14, 2013. All warrants were outstanding and exercisable as of December 31, 2012 and December 31, 2011. The Company did not repay the Related-Party Convertible Notes on the due date. In August 2009, the Company received from the Related-Party Convertible Note holders a waiver of default and extension to January 31, 2010 of the maturity date of the Related-Party Convertible Notes. As consideration for the waiver and note extension, the company issued to the Related-Party Convertible Note holders an aggregate of 150,000 warrants to purchase shares of the Company’s common stock. The warrants have an exercise price of $0.50 per share and expire on August 25, 2014. During the year ended December 31, 2012, the Company repaid $45,000 in principal to certain holders of the Related Party Convertible Notes.On January 21, 2013, the holders of the Related-Party Convertible Notes agreed to extend the due date on their respective convertible notes to be due and payable not later than June 30, 2014, however, the Related-Party Convertible Notes will be callable at any time, at the option of the note holder, prior to June 30, 2014. During the year ended December 31, 2012 the Company entered into a series of professional service contracts with an entity that John Cronin, a member of the Company’s Board of Directors, has an ownership interest in. The aggregate contract value was $370,000 and the Company paid the professional services firm approximately $188,000 during the year ended December 31, 2012. In March 2013, the Company entered into a new unsecured line of credit agreement with available borrowing of up to $2,500,000. The credit line was extended by Neal Goldman, an existing shareholder and member of our Board of Directors. Borrowings under the credit facility bear interest of 8% per annum and are due in March 2015. At any time prior to the Maturity Date, the holder shall have the right to convert the outstanding balance owed into shares of the Company’s common stock by dividing the outstanding balance by $0.95.Advances under the credit facility are made at the Company’s request. The line of credit shall terminate, and no further advances shall be made, upon the earlier of the Maturity Date or such date that the Company consummates a debt and/or equity financing resulting in net proceeds to the Company of at least $2,500,000. In the event of such financing, the outstanding balance under the terms of this note shall be due and payable upon demand. As additional consideration for the unsecured line of credit agreement, the Company issued to the holder a warrant exercisable for 1,052,632 shares of the Company’s common stock. The warrant has a term of two years from the date of issuance and an exercise price of $0.95 per share. Review, Approval or Ratification of Transactions with Related Persons As provided in the charter of our Audit Committee, it is our policy that we will not enter into any transactions required to be disclosed under Item 404 of the SEC’s Regulation S-K unless the Audit Committee or another independent body of our Board of Directors first reviews and approves the transactions. -12- In addition, pursuant to our Code of Ethical Conduct and Business Practices, all employees, officers and directors of ours and our subsidiaries are prohibited from engaging in any relationship or financial interest that is an actual or potential conflict of interest with us without approval. Employees, officers and directors are required to provide written disclosure to the Chief Executive Officer as soon as they have any knowledge of a transaction or proposed transaction with an outside individual, business or other organization that would create a conflict of interest or the appearance of one. Director Independence Our Board of Directors has determined that all of its members, other than Mr. Miller, who serves as the Company’s Chief Executive Officer, Mr. Goldman, who beneficially owns 40.5% of the Company’s common stock, and Mr. Cronin, who is affiliated with a company that is a party to a series of professional service contracts with the Company, which was paid approximately $188,000 during the year ended December 31, 2012, are “independent” within the meaning of the NASDAQ and SEC rules regarding independence. ITEM14. PRINCIPAL ACCOUNTANT FEES AND SERVICES The following table represents aggregate fees billed to the Company for the fiscal years ended December 31, 2012 and 2011 by Mayer Hoffman McCann P.C., the Company'sindependent registeredpublic accounting firm. Fiscal Year Ended Audit fees $ $ Audit-related fees $ - $ - Tax fees $ - $ - All other fees $ - $ - Total Fees $ $ The Audit Committee of the Company’s Board of Directors approved all fees described above. Pre-Approval Policies and Procedures. The Audit Committee has adopted a policy and procedures for the pre-approval of audit and non-audit services rendered by our independent auditor, currently Mayer Hoffman McCann P.C. The policy generally pre-approves specified services in the defined categories of audit services, audit-related services, and tax services up to specified amounts. Pre-approval may also be given as part of the Audit Committee’s approval of the scope of the engagement of the independent auditor or on an individual explicit case-by-case basis before the independent auditor is engaged to provide each service. The pre-approval of services may be delegated to one or more of the Audit Committee’s members, but the decision must be reported to the full Audit Committee at its next scheduled meeting. -13- PART IV ITEM15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) The following documents are filed as part of this annual report: Exhibit No. Description Agreement and Plan of Merger, dated October27, 2005 (incorporated by reference to Annex A to the Company’s Definitive Proxy Statement on Schedule 14A, filed November15, 2005). Certificate of Incorporation (incorporated by reference to Annex B to the Company’s Definitive Proxy Statement on Schedule 14A, filed November15, 2005). Certificate of Amendment to Articles of Incorporation (incorporated by reference to Exhibit 3.1 to the Company's Current Report on Form 8-K, filed October 14, 2011). Bylaws (incorporated by reference to Annex C to the Company’s Definitive Proxy Statement on Schedule 14A, filed November15, 2005). Certificate of Designations of Preferences, Rights and Limitations of SeriesC 8% Convertible Preferred Stock dated November2, 2006 (incorporated by reference to Exhibit3.1 to the Company’s Current Report on Form8-K, filed November20, 2006). Certificate of Designations of Preferences, Rights and Limitations of SeriesC 8% Convertible Preferred Stock dated November2, 2006, as amended (incorporated by reference to Exhibit3.1 to the Company’s Current Report on Form8-K, filed November20, 2006). Certificate of Designations of Preferences, Rights and Limitations of SeriesC 8% Convertible Preferred Stock, as amended (incorporated by reference to Exhibit 3.2 to the Company's Current Report on Form 8-K filed October 14, 2011). Certificate of Designations of Preferences, Rights and Limitations of SeriesD 8% Convertible Preferred Stock dated March8, 2007 (incorporated by reference to Exhibit3.1 to the Company’s Current Report on Form8-K, filed March15, 2007). Certificate of Designations of Preferences, Rights and Limitations of SeriesD 8% Convertible Preferred Stock, as amended, dated February 10, 2009,(incorporated by reference to Exhibit 3.8 to the Company’s Current Report on Form 10-K, filed January 17, 2012). Certificate of Designations of Preferences, Rights and Limitations of SeriesD 8% Convertible Preferred Stock, as amended (incorporated by reference to Exhibit 3.3 to the Company's Current Report on Form 8-K filed October 14, 2011). Warrant to Purchase Common Stock in favor of Imperial Bank, dated January15, 1998 (incorporated by reference to Exhibit10.42 to the Company’s Registration Statement on FormSB-2 (No.333-93131), filed December20, 1999, as amended). Registration Rights Agreement, dated March9, 2007, by and between the Company and certain accredited investors (incorporated by reference to Exhibit10.2 to the Company’s Current Report on Form8-K, filed March15, 2007). Registration Rights Agreement, dated September25, 2007, by and between the Company and certain accredited investors (incorporated by reference to Exhibit10.2 to the Company’s Current Report on Form8-K, filed September26, 2007). Formof Warrant to Purchase Common Stock dated September25, 2007 (incorporated by reference to Exhibit10.3 to the Company’s Current Report on Form8-K, filed September26, 2007). Formof Warrant to Purchase Common Stock dated September 5, 2008 (incorporated by reference to Exhibit4.19 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Form of Warrant to Purchase Common Stock dated November 14, 2008 (incorporated by reference to Exhibit4.20 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Registration Rights Agreement, dated February 12, 2009, between the Company and BET Funding, LLC (incorporated by reference to Exhibit4.21 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Warrant to Purchase Common Stock, dated February 12, 2009, issued by the Company to BET Funding, LLC (incorporated by reference to Exhibit4.22 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Warrant to Purchase Common Stock, dated June 22 2009, issued by the Company to BET Funding, LLC (incorporated by reference to Exhibit4.24 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Warrant to Purchase Common Stock, dated October 5, 2009, issued by the Company to BET Funding, LLC (incorporated by reference to Exhibit4.25 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Warrant to Purchase Common Stock, dated December 12, 2011(incorporated by reference to Exhibit 10.3 to the Company's Current Report on Form 8-K filed on December 21, 2011). Registration Rights Agreement, dated December 12, 2011, by and between the Company and certain accredited investors (incorporated by reference to Exhibit10.4 to the Company’s Current Report on Form8-K, filed December 21, 2011). Form of Amendment to Warrant, dated December 14, 2011, (incorporated by reference to Exhibit 4.15 to the Company’s Current Report on Form 10-K, filed January 17, 2012). Form of Amendment to Warrant, dated March 21, 2012, filed herewith. Warrant to Purchase Common Stock, dated March 28, 2013issued by the Company to Neal Goldman, filed herewith. Employment Agreement, dated September27, 2005, between the Company and S. James Miller (incorporated by reference to Exhibit10.1 to the Company’s Current Report on Form8-K, filed September30, 2005). Employment Agreement, dated September27, 2005, between the Company and Wayne G. Wetherell (incorporated by reference to Exhibit10.2 to the Company’s Current Report on Form8-K, filed September30, 2005). Change of Control and Severance Benefits Agreement, dated October31, 2005, between Company and Charles Aubuchon (incorporated by reference to Exhibit10.1 to the Company’s Current Report on Form8-K, filed November3, 2005). Formof Indemnification Agreement entered into by the Company with its directors and executive officers (incorporated by reference to Exhibit10.4 to the Company’s Registration Statement on FormSB-2 (No.333-93131), filed December20, 1999, as amended). Amended and Restated 1999 Stock Plan Award (incorporated by reference to Appendix B of the Company’s Definitive Proxy Statement on Schedule 14A, filed November21, 2007). Formof Stock Option Agreement (incorporated by reference to Exhibit10.2 to the Company’s Current Report on Form8-K, filed July14, 2005). 2001 Equity Incentive Plan (incorporated by reference to Exhibit10.2 to the Company’s Quarterly Report on Form10-QSB, filed November14, 2001). Securities Purchase Agreement, dated September25, 2007, by and between the Company and certain accredited investors (incorporated by reference to Exhibit10.1 to the Company’s Current Report on Form8-K, filed September26, 2007). Office Space Lease between I.W. Systems Canada Company and GE Canada Real Estate Equity dated July25, 2008 (incorporated by reference to Exhibit10.39 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Form of Securities Purchase Agreement, dated August29, 2008 by and between the Company and certain accredited investors (incorporated by reference to Exhibit10.40 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Change of Control and Severance Benefits Agreement, dated September 27, 2008, between Company and Charles Aubuchon (incorporated by reference to Exhibit10.41 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Change of Control and Severance Benefits Agreement, dated September 27, 2008, between Company and David Harding (incorporated by reference to Exhibit10.42 to the Company’s Annual Report on Form10-K, filed February 24, 2010). First Amendment to Employment Agreement, dated September 27, 2008, between the Company and S. James Miller (incorporated by reference to Exhibit10.43 to the Company’s Annual Report on Form10-K, filed February 24, 2010). First Amendment to Employment Agreement, dated September 27, 2008, between the Company and Wayne Wetherell (incorporated by reference to Exhibit10.44 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Form of Convertible Note dated November 14, 2008 (incorporated by reference to Exhibit10.45 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Second Amendment to Change of Control and Severance Benefits Agreement, dated April 6, 2009, between Company and Charles Aubuchon (incorporated by reference to Exhibit10.48 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Second Amendment to Change of Control and Severance Benefits Agreement, dated April 6, 2009, between Company and David Harding (incorporated by reference to Exhibit10.49 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Second Amendment to Employment Agreement, dated April 6, 2009, between the Company and S. James Miller (incorporated by reference to Exhibit10.50 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Second Amendment to Employment Agreement, dated April 6, 2009, between the Company and Wayne Wetherell (incorporated by reference to Exhibit10.51 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Office Space Lease between the Company and Allen W. Wooddell, dated July25, 2008 (incorporated by reference to Exhibit10.54 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Third Amendment to Change of Control and Severance Benefits Agreement, dated December 10, 2009, between Company and Charles Aubuchon (incorporated by reference to Exhibit10.58 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Third Amendment to Change of Control and Severance Benefits Agreement, dated December 10, 2009, between Company and David Harding (incorporated by reference to Exhibit10.59 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Third Amendment to Employment Agreement, dated December 10, 2009, between the Company and S. James Miller (incorporated by reference to Exhibit10.60 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Third Amendment to Employment Agreement, dated December 10, 2009, between the Company and Wayne Wetherell (incorporated by reference to Exhibit10.61 to the Company’s Annual Report on Form10-K, filed February 24, 2010). Securities Purchase Agreement, dated December 12, 2011, by and between the Company and certain accredited investors (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K, filed December 21, 2011). Note Exchange Agreement, dated December 12, 2011, by and between the Company and certain accredited investors (incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form 8-K, filed December 21, 2011). Fourth Amendment to Employment Agreement, dated March 10, 2011, between the Company and S. James Miller, (incorporated by reference to Exhibit 10.40 to the Company’s Annual Report on Form 10-K, filed January 17, 2012). Fourth Amendment to Employment Agreement, dated March 10, 2011, between the Company and Wayne Wetherell, (incorporated by reference to Exhibit 10.41 to the Company’s Annual Report on Form 10-K, filed January 17, 2012). Fourth Amendment to Employment Agreement, dated March 10, 2011, between the Company and David Harding, (incorporated by reference to Exhibit 10.42 to the Company’s Annual Report on Form 10-K, filed January 17, 2012). Fourth Amendment to Employment Agreement, dated March 10, 2011, between the Company and Charles Aubuchon, (incorporated by reference to Exhibit 10.43 to the Company’s Annual Report on Form 10-K, filed January 17, 2012). Fifth Amendment to Employment Agreement, dated January 31, 2012, between the Company and S. James Miller, Jr., (incorporated by reference to Exhibit 10.44 to the Company’s Annual Report on Form 10-K, filed April 4, 2012. Fifth Amendment to Employment Agreement, dated January 31, 2012, between the Company and Wayne Wetherell, (incorporated by reference to Exhibit 10.45 to the Company’s Annual Report on Form 10-K, filed April 4, 2012. Fifth Amendment to Employment Agreement, dated January 31, 2012, between the Company and Charles AuBuchon, (incorporated by reference to Exhibit 10.46 to the Company’s Annual Report on Form 10-K, filed April 4, 2012. Fifth Amendment to Employment Agreement, dated January 31, 2012, between the Company and David Harding, (incorporated by reference to Exhibit 10.47 to the Company’s Annual Report on Form 10-K, filed April 4, 2012. Sixth Amendment to Employment Agreement, dated July 9, 2012, between the Company and Charles AuBuchon, (incorporated by reference to Exhibit 99.1 to the Company's Current Report on Form 8-K, filed July 10, 2012). Sixth Amendment to Employment Agreement, dated July 9, 2012, between the Company and David Harding, (incorporated by reference to Exhibit 99.2 to the Company's Current Report on Form 8-K, filed July 10, 2012). Sixth Amendment to Employment Agreement, dated July 9, 2012, between the Company and Wayne Wetherell, (incorporated by reference to Exhibit 99.3 to the Company's Current Report on Form 8-K, filed July 10, 2012). Employment Agreement, dated January 1, 2013, between the Company and Wayne Wetherell (incorporated by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K, filed March 7, 2013). Employment Agreement, dated January 1, 2013, between the Company and Charles AuBuchon (incorporated by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K, filed March 7, 2013). Employment Agreement, dated January 1, 2013, between the Company and David Harding (incorporated by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K, filed March 7, 2013). Convertible Promissory Note dated March 27, 2013 issued by the Company to Neal Goldman (incorporated by reference to Exhibit 10.41 to the Company's Annual Report on Form 10-K, filed April 1, 2013). List of Subsidiaries (incorporated by referenced to Exhibit 21.1 to the Company’s Annual Report on Form 10-K filed February 24, 2010). 23.1* Consent of Independent valuation firm. 23.2* Consent of Independent Registered Public Accounting Firm. Certification of CEO as Required by Rule13a-14(a)/15d-14, filed herewith Certification of CFO as Required by Rule13a-14(a)/15d-14, filed herewith. Certification of CEO as Required by Rule13a-14(a)and Rule15d-14(b)(17 CFR 240.15d-14(b)) and Section1350 of Chapter 63 of Title 18 of the United States Code, filed herewith. Certification of CFO as Required by Rule13a-14(a)and Rule15d-14(b)(17 CFR 240.15d-14(b)) and Section1350 of Chapter 63 of Title 18 of the United States Code, filed herewith. 101.INS* XBRL Instance Document** 101.SCH* XBRL Taxonomy Extention Schema** 101.CAL* XBRL Taxonomy Extention Calculation Linkbase** 101.DEF* XBRL Taxonomy Extention Definition Linkbase** 101.LAB* XBRL Taxonomy Extention Label Linkbase** 101.PRE* XBRL Taxonomy Extention Presentation Linkbase** * Previously filed in Original Filing. **Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. -14- SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, there unto duly authorized. Registrant Date: April 30, 2013 ImageWare Systems, Inc. /s/ S. James Miller, Jr. S. James Miller, Jr. Chief Executive Officer (Principal Executive Officer), President
